Citation Nr: 1816487	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  12-02 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for a left knee disability.

2. Entitlement to service connection for a left shoulder disability.

3. Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

4. Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

5. Entitlement to an initial compensable rating for bilateral hearing loss. 

REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to June 1995.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The Veteran's claims file is now in the jurisdiction of the Roanoke, Virginia RO.

In September 2016, the Board remanded the case for additional development.  The Board finds that there has been substantial compliance with the remand directives for the issues of service connection for a left knee disability and for an initial compensable rating for bilateral hearing loss.   Stegall v. West, 11 Vet. App. 268 (1998).

On remand, in an October 2017 rating decision, the issues of service connection for a forehead disability and for a left shin disability, which had also been remanded in September 2016, were granted.  Accordingly, the issues are no longer on appeal.

The interim October 2017 rating decision also increased the initial rating for the Veteran's PTSD from 10 percent to 50 percent, effective December 15, 2009, the date of claim.  As 50 percent is less than the maximum schedular rating for PTSD and the Veteran has not expressed satisfaction with the ratings, the appeal continues.  AB v. Brown, 6 Vet. App. 35 (1993).  

The issues of service connection for a left shoulder disability and hypertension, and an increased rating for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  There has been no demonstration by competent medical, nor competent and credible lay, evidence of record that the Veteran had a left knee disability at any time during the pendency of this claim.  

2.  Throughout the period on appeal, the Veteran's bilateral hearing loss has been manifested by auditory acuity no worse than Level I in the left ear and Level I in the right ear. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left knee disability have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017). 

2.  The criteria for an initial compensable rating for bilateral hearing loss have not been met.  38 U.S.C. §§ 1155, 5107(b) (West 2012); 38 C.F.R. §§ 3.321 (b), 4.1, 4.3, 4.85, 4.86, Diagnostic Code (Code) 6100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Left Knee Disability

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service injury and the present disability.  Romanowsky v. Shinseki, 26 Vet.App. 289 (2013). 

The Veteran contends that he has a left knee disability that is related to a July 1980 motor vehicle accident which resulted in a left knee effusion. 

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against service connection for a left knee disability because the evidence does not show that the Veteran has any current left knee disability.

Service treatment records reflect that the Veteran was involved in motor vehicle accidents in March 1978, July 1980, and October 1984.  The March 1978 accident resulted in an abrasion to his left knee; the July 1980 accident resulted in a left knee effusion.  Physical examinations dated in May 1979, June 1984, January 1990, and his service separation examination in March 1995 were silent for any complaints, findings, or diagnoses related to any left knee disability and his lower extremities were clinically evaluated as normal.

The Veteran's VA treatment records and VA vocational rehabilitation records are silent for any complaints, findings, or diagnoses related to any left knee disability.  

In a January 2011 letter, the Veteran's VA provider reported that the Veteran was treated for left knee pain/injury, left shin pain/injury, and facial lacerations during service and opined that "it is highly probable, or almost a certainty that his current conditions is one and the same as his conditions in the military service." 

On May 2017 VA knee and lower leg examination, the Veteran reported having flare-ups of the left knee which included pain.  His left knee was normal on diagnostic testing, including range of motion and x-ray studies.  No left knee disability was diagnosed.  

While the Veteran was involved in multiple motor vehicle accidents during service which resulted in injuries to his left knee, there is no competent evidence that he has a current left knee disability.  While the Veteran's VA provider opined that his "current conditions" are one and the same as his condition during service, the provider did not indicate that the Veteran had any currently diagnosed left knee disability, and the Veteran's treatment records are silent for any diagnosis of a left knee disability.  Absent evidence of a diagnosis, there is no valid claim of service connection and the appeal in this matter must be denied.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Rating of Bilateral Hearing Loss

Disability ratings are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity. Separate Codes identify the various disabilities.  38 C.F.R. Part 4.  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran seeks a higher initial rating for his service-connected bilateral hearing loss.  

The Veteran's bilateral hearing loss has been evaluated under 38 C.F.R. § 4.85, Diagnostic Code 6100.  This code sets out the criteria for evaluating hearing impairment using pure tone threshold averages and speech discrimination scores. Numeric designations are assigned based upon a mechanical use of tables found in 38 C.F.R. § 4.85; there is no room for subjective interpretation.  See Acevedo-Escobar v. West, 12 Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Ratings for bilateral defective hearing range from 0 percent to 100 percent.  The basic method of rating hearing loss involves audiological test results of impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  To rate the degree of disability from service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels ranging from numeric level I for essentially normal acuity, through numeric level XI for profound deafness.  38 C.F.R. § 4.85.

The rating criteria include an alternate method of rating exceptional patterns of hearing; when the pure tone threshold at each of the four specified frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86. 

Table VIa, Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average, is used to determine a Roman numeral designation, I through XI, for hearing impairment based only on the puretone threshold average.  38 C.F.R. § 4.85 (c).  Table VIa will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, or other reasons, or when indicated under the provisions of 38 C.F.R. § 4.86.

In a February 2010 letter, the Veteran's wife reported that the Veteran has difficulty having a conversation with her, she has to constantly repeat herself while talking with him, he always has the television or radio volume loud, and he talks loud in restaurants and on the phone.

On March 2010 VA examination, audiometry results revealed that puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
35
40
LEFT
15
10
15
30
40

The average puretone thresholds were 24 for both ears.  Speech recognition testing revealed a speech recognition ability of 100 percent in each ear.  The Veteran reported having poor social interactions, difficulty following instructions, and hearing difficulty based due to his hearing loss.  Based on audiological testing, bilateral mild sensorineural hearing loss was diagnosed.  

The Veteran's VA treatment records are silent for any treatment for his hearing loss or complaints of worsening symptoms. 

Based on the foregoing, the Board concludes that a preponderance of the evidence is against a finding that the Veteran's bilateral hearing loss meets the criteria for a compensable rating. 

Audiometry results and speech recognition scores from the March 2010 VA examination correspond to Level I auditory acuity in the right ear and Level I auditory acuity in the left ear. 38 C.F.R. § 4.85, Table VI. These numeric designations in combination correspond to a zero percent, or noncompensable, rating under Table VII, Diagnostic Code 6100.

The Board recognizes that it has been nearly eight years since the March 2010 VA examination, however, the "mere passage of time" does not render an old examination inadequate.  Palczewski v. Nicholson, 21 Vet. App 174 (2007).  The Board has reviewed the Veteran's VA treatment records through August 2016, which are silent for any treatment for hearing loss or complaints of worsening symptoms since the March 2010 VA examination.  The Veteran has also not provided any statements or evidence indicating any worsening hearing loss symptoms since March 2010.  Accordingly, there is no indication the March 2010 VA examination does not reflect the current severity of the Veteran's service-connected bilateral hearing loss, and a new examination is not necessary for the proper adjudication of the Veteran's claim.

The Board recognizes the Veteran's belief that he is entitled to a compensable rating for his service-connected bilateral hearing loss, but the evidence of record does not demonstrate that the Veteran has the requisite medical training, expertise, or credentials needed to render a competent medical opinion as to the level of his disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  As noted above, disability evaluations for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

Accordingly, the Board finds that the preponderance of the evidence weighs against a compensable rating for the Veteran's service-connected bilateral hearing loss.  38 U.S.C. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Thus, the benefit of the doubt doctrine need not be applied.


ORDER

Service connection for a left knee disability is denied. 

An initial compensable rating for bilateral hearing loss is denied. 


REMAND

Medical opinions obtained in connection with the claims of service connection for a left shoulder disability and hypertension are inadequate; new opinions are needed.  

The May 2017 negative opinion on the left shoulder is based on an inaccurate factual premise.  The examiner said there was no information regarding a left shoulder injury in the Veteran's STRs.  However, the Veteran's STRs reflect that he was injured in a July 1987 motor vehicle accident and received approximately 55 stitches to his left shoulder.  The opinion on remand must consider the service treatment records as well as reports that the Veteran injured his shoulder after service.

The May 2017 VA examiner provided a negative opinion as to hypertension and a direct basis and as secondary to the service-connected PTSD, but the rationale provided is inadequate.  On the question of secondary service connection, the examiner stated there was "no medical data found to support [the fact that] PTSD causes hypertension."  The examiner did not address aggravation, or consider the Board's reference to representative's identification of VA websites acknowledging medical literature that indicated that PTSD affects and can even cause hypertension.  

The Board notes that VA's own statements in connection with its rulemaking authority support an association between hypertension and PTSD.  VA has found that a presumption of service connection is warranted for hypertensive vascular disease for prisoners of war (POWs).  This presumption is based on several medical studies indicating that veterans who have a long-term history of PTSD have a high risk of developing cardiovascular disease and myocardial infarction.  See Presumptions of Service Connection for Diseases Associated With Service Involving Detention or Internment as a Prisoner of War, 70 Fed. Reg. 37040  June 28, 2005); Presumptions of Service Connection for Diseases Associated With Service Involving Detention or Internment as a Prisoner of War, 69 Fed. Reg. 60083 (Oct. 7, 2004).  The opinion obtained on remand must consider this.  

Regarding the Veteran's claim for an increased initial rating for his service-connected PTSD, the Veteran was last afforded a VA examination addressing the severity of his PTSD in March 2010.  In its August 2016 appellate brief, the Veteran's representative indicated that the Veteran had symptoms that would warrant a higher evaluation.  Specifically, the representative noted his symptoms included sleeplessness and suicidal ideations.  Given the assertion of worsening symptoms, a new examination is needed. 

Additionally, updated treatment records should be obtained.  See 38 C.F.R. § 3.159.  See also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for his PTSD, hypertension, and left shoulder since August 2016.  After securing the necessary release, take all appropriate action to obtain these records, including any VA treatment records.

2.  After the completion of the above, the AOJ should arrange to obtain addendum opinions on the nature and etiology of the Veteran's left shoulder disability (with examinations only if deemed necessary by the provider if the May 2017 examiner is unavailable).  The entire record, including this remand, should be made available to the examiner for review.  Based on the record, the examiner should provide an opinion to the following:

Is the Veteran's left shoulder disability at least as likely as not related to the Veteran's service?

The examiner is specifically requested to consider the July 1987 in-service motor vehicle accident which resulted in approximately 55 stitches to the Veteran's left shoulder, August 2009 treatment after the Veteran fell on his left shoulder in a softball game, and January 2010 treatment for left shoulder pain after he moved boards.

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data and/or medical literature, as appropriate.  If an opinion cannot be provided, the examiner should indicate why.

3.  After the completion of the above, the AOJ should arrange to obtain addendum opinions on the nature and etiology of the Veteran's hypertension (with examinations only if deemed necessary by the provider if the May 2017 examiner is unavailable).  The entire record, including this remand, should be made available to the examiner for review.  Based on the record, the examiner should provide an opinion to the following: 

(a)  Is it at least as likely as not (50 percent or higher degree of probability) that any currently diagnosed hypertension is caused by the Veteran's service-connected PTSD?

(b)  Is it at least as likely as not that the Veteran's service-connected PTSD aggravated any current hypertension?

The examiner should consider, and discuss as necessary (i) the VA material cited above suggesting an association between PTSD and hypertension. See Presumptions of Service Connection for Diseases Associated With Service Involving Detention or Internment as a Prisoner of War, 70 Fed. Reg. 37040 (June 28, 2005); Presumptions of Service Connection for Diseases Associated With Service Involving Detention or Internment as a Prisoner of War, 69 Fed. Reg. 60083 (Oct. 7, 2004), and; (ii) the Veteran's testimony that the stress of his service-connected PTSD aggravates his hypertension.   

The examiner is informed that aggravation here is defined as any increase in disability.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (baseline) before the onset of the aggravation.

A complete rationale must be provided for all opinions.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

4.  After the completion of (1), schedule the Veteran for an appropriate VA examination to determine the current severity of his PTSD.  Copies of all relevant records from the Veteran's eFolders should be made available to and reviewed by the examiner.  All indicated tests should be performed.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, PTSD. The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible.

5.  The AOJ should then review the record and re-adjudicate the claims.  If any benefit remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


